DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 08/23/2022 was entered.
Applicant’s election of Group I, drawn to a non-invasive optogenetic method for modulating the activity of a metabolic organ in a subject, in the reply filed on 08/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant further elected the following species: (i) a brown adipose tissue (BAT); (ii) the channelrhodopsin is induced in sympathetic adrenergic efferent nerve fibers; (iii) activation of catecholaminergic sympathetic efferent nerve fibers to BAT does one or more of increasing BAT thermogenesis and core body temperature, and decreasing blood glucose levels in the subject; and (iv) blue light.
Accordingly, claims 22-31 were withdrawn from further consideration because they are directed to a non-elected invention.  Additionally, claims 5-7 and 13-17 were also withdrawn from further consideration because they are drawn to non-elected species.
Therefore, claims 1-4, 8-12 and 18-21 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Towne et al (US 2016/00300765; IDS) in view of Jeong et al (Molecular Metabolism 4:483-492, 2015).
The instant claims are directed to a non-invasive optogenetic method for modulating the activity of a metabolic organ (e.g., brown adipose tissue as an elected species) in a subject, the method comprising applying light (e.g., blue light as an elected species) through the skin of the subject to activate a transmembrane ion channel channelrhodopsin virally-induced in autonomic efferent nerve fibers innervating the organ, wherein the light is applied in a wavelength, amount and duration effective to modulate activity of the organ in the subject.
Towne et al disclosed at least a non-invasive optogenetic method for controllably managing pain in the afferent nervous system of a patient having a targeted tissue structure that have been genetically modified to have light sensitive protein (e.g., an opsin protein such as ChR2 being delivered to the target tissue using an AAV virus such as AAV1-AAV9, or HSV) using a system comprising: i) a light delivery element (e.g., LED) configured to direct radiation to at least a portion of a targeted tissue structure; (ii) a light source configured to provide light to the light delivery element (e.g., emitting light having a wavelength range of 440nm to 490 nm); and (iii) a controller operatively coupled to light source (e.g., configured to drive the light source in a pulsatile fashion with pulses are of duration within the range of 1 ms to 100s), wherein the targeted tissue structure comprises a sensory neuron of the patient, the controller is configured to be automatically operated to illuminate the targeted tissue structure with radiation such that a membrane potential of cells comprising the targeted tissue structure is modulated at least in part due to exposure of the light sensitive protein to the radiation, and wherein the light delivery element is placed outside the body of the patient and the light source is delivered to the target tissue through the skin (transcutaneous light delivery) (see at least the Abstract; Summary; particularly paragraphs [0051], [0054]-[0055], [0059]-[0060], [0062], [0077], [0304]-[0307], [0316]-[0317]; Figs. 1, 3-4, 88; and claims 1, 5-6 and 13-26).  Towne et al taught specifically that nerve fibers may be targeted via intrafascicular injections that allow specific targeting neurons which may innervate a relatively large target with one injection, and an injected virus vector may then enter the individual axon fibers through active (receptor-mediated) or passive (diffusion across intact membranes or transiently disrupted membranes) means, and once it has entered the axon, the vector may be delivered to the cell body via retrograde transport mechanisms (paragraph [0062]).  Towne et al also noted that maximum results at blue light spectrum 480 nm for the opsin ChR2 (paragraph [0012]).  An exemplary transcutaneous light delivery device comprises an array of LEDs used to illuminate the surface of the therapeutic target that is operably linked to a controller generating pulses and a power supply (paragraphs [0077], [0316]-[0317]; and Figs. 3 and 98-99).  Towne et al also disclosed that irradiance for most cases is in the range of between 1-100 mW/mm2 (paragraph [0092]), and the system may be operated in a pulsed mode, where the pulse duration may be made from between 0.5 ms to 1s, and the pulse repetition frequency (PRF) may be from between 0.1 Hz and 200 Hz (paragraph [0317]).
Towne et al did not teach specifically at least a non-invasive optogenetic method for modulating the activity of a metabolic organ (e.g., brown adipose tissue as the elected species) in a subject by applying light through the skin of the subject to activate a transmembrane ion channel channelrhodopsin virally-induced in autonomic efferent nerve fibers innervating the organ.
Before the effective filing date of the present application (04/20/2017), Jeong et al already demonstrated that dorsomedial hypothalamus (DMH) cholinergic neurons directly send efferent signals to sympathetic premotor neurons in the raphe pallidus (Rpa), and elevated cholinergic input to this area reduces brown adipose tissue (BAT) activity (e.g., reduced body core temperature, decreased expression of BAT uncoupling protein 1 (Ucp1) and peroxisome proliferator-activator receptor γ coactivator 1α (Pgc1α)) through activation of M2mAChRs on serotonergic neurons by optical stimulation of DMH cholinergic neurons with an implanted optical fiber into the area just on top of the 3rd ventricle of transgenic mice expressing channelrhodopsin fused to yellow fluorescent protein selectively in cholinergic neurons (ChAT-Cre::ChR2-YFP) (Abstract; and section titled “Optical stimulation of DMH cholinergic neurons reduces BAT activity”).  Jeong et al taught that the DMH cholinergic neurons were illuminated with blue light (470 nm) at 10Hz for 1s with a 3s interval for 1 hour to study physiological response to optical stimulation of DMH cholinergic neurons, and that stimulation of DMH cholinergic neurons at different frequencies (i.e. 0, 1, 5, and 10 Hz) reliably decreased iBAT temperature (page 486, right column, third paragraph; and Figure 4A-D).  Jeong et al also noted that 10ms short pulses of light stimulation at 10 Hz produced high fidelity action potential output in vitro and reduced BAT temperature in vivo (page 486, right column, first sentence of fourth paragraph).  Jeong et al also injected two different retrograde probes, Alexa Fluor 488 conjugated to wheat germ agglutinin or fluorescent microbeads, into iBAT and 5 days post injection they found fluorescent probe-labeled neurons in the DMH with approximately half of DMH cholinergic neurons were positive for these probes, demonstrating that DMH cholinergic neurons send projections to iBAT (page 485, right column, second paragraph; Figure 3).  Jeong et al also taught using a Cre-dependent, anterograde transsynaptic viral tracer to demonstrate that 5-HT-positive neurons receive afferent signals from DMH cholinergic neurons (section titled “DMH cholinergic neurons directly project to serotonergic neurons in the Rpa”; and Figure 3).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Towne et al by also at least utilizing their non-invasive optogenetic system to activate a transmembrane ion channel channelrhodposin virally-induced in autonomic efferent nerve fibers innervating brown adipose tissue (BAT) in a subject to modulate/regulate a BAT activity (e.g., BAT thermogenesis or core body temperature), in light of the teachings of Jeong et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Jeong et al already demonstrated that DMH cholinergic neurons send projections to iBAT, and DMH cholinergic neurons directly send efferent signals to sympathetic premotor neurons in the raphe pallidus (Rpa), and elevated cholinergic input to this area reduces brown adipose tissue (BAT) activity using optical stimulation of DMH cholinergic neurons.  With respect to dependent claim 9, since Towne et al already disclosed that irradiance for most cases is in the range of between 1-100 mW/mm2 it would have been obvious for an ordinary skilled artisan to use light with an intensity of 180 lumens (about 5W) to illuminate at least a skin area of 1cm2 (50 mW/mm2) on the subject.  Similarly, with respect to dependent claim 10, since Jeong et al already taught using 10ms short pulses of light stimulation at 10 Hz to generate action potential output with an implanted optical fiber, it would also have been obvious for an ordinary skilled artisan to present light to the subject transcutaneous in 20 ms pulses at a frequency of 20 Hz; and especially Towne et al already taught using the pulse repetition frequency (PRF) from between 0.1 Hz and 200 Hz.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Towne et al and Jeong et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Towne et al and Jeong et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Towne et al (US 2016/00300765; IDS) in view of Jeong et al (Molecular Metabolism 4:483-492, 2015) as applied to claims 1-4, 9-12 and 18 above, and further in view of Wu et al (PLoS ONE 9(12):e113742. Doi:10.1371/journal.pone.0113742, 14 pages, 2014) and Lindeberg et al (Genesis 40:67-73; 2014).
The combined teachings of Towne et al and Jeong et al were presented above.  However, none of the cited references teach or suggest activating of catecholaminergic sympathetic efferent nerve fibers to BAT and/or the channelrhodopsin is induced in sympathetic adrenergic efferent nerve fibers using an AAV vector having a tyrosine hydroxylase (Th) promoter.
Before the effective filing date of the present application (4/20/2017), Wu et al already taught activating brown adipose tissue for weight loss and lowering of blood glucose levels via 18F-FDG microPET study to monitor BAT glucose metabolism in obese and diabetes mellitus (DM) mouse models after BRL37344 (a β3-adrenergic receptor agonist) treatment (Abstract).  They found that after two-week BRL37344 treatment, the BAT uptake was significantly elevated in both obese mice and DM mice accompanied with significantly decreased blood glucose levels and the BAT uptake was negatively correlated with the blood glucose levels in both obese mice and DM mice.  Wu et al also concluded that the BAT function in obese and DM mice can be reactivated by β3-adrenergic receptor agonist and effective BAT activation may lead to weight loss and blood glucose lowering.  Wu et al also stated “When the BATs are activated, the catecholamine released from sympathetic nerve endings will trigger the β3-adrenergic receptor and lead to high-level expression of uncoupling protein-1 (UCP1) on the inner membrane of mitochondria, which can burn glucose and fatty acids to produce heat through a process known as non-shivering thermogenesis” (page 2, middle of first full paragraph). 
Additionally, Lindeberg et al also taught that in the peripheral nervous system (PNS) the majority of sympathetic neurons are catecholaminergic and in order to limit Cre expression to catecholaminergic cells, one can utilize expression of tyrosine hydroxylase (TH), the first and rate-limiting enzyme in the catecholamine biosynthesis, to construct a knock-in mouse expressing Cre-recombinase from the 3’-untranslated region of the endogenous Th gene by means of an internal ribosomal entry sequence; and such knockin mouse can be used for the generation of tissue-specific or general knockouts in mice carrying gene genes flanked by loxP sites (Abstract).   
It would have been obvious for an ordinary skilled artisan to further modify the method resulting from the combined teachings of Towne et al and Jeong et al by also non-invasively photoactivating catecholaminergic sympathetic efferent nerve fibers to BAT and/or inducing the channelrhodopsin specifically in sympathetic adrenergic/catecholaminergic efferent nerve fibers innervating BAT using an AAV vector having a tyrosine hydroxylase (Th) promoter for at least increasing BAT thermogenesis and core body temperature and/or decreasing blood glucose levels in a subject type 2 diabetes, pre-diabetes or hyperglycemia, in light of the teachings of Wu et al and Lindeberg et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Wu et al already taught that the BAT function in obese and DM mice can be reactivated by β3-adrenergic receptor agonist and effective BAT activation may lead to weight loss and blood glucose lowering; and when the BATs are activated the catecholamine released from sympathetic nerve endings will trigger the β3-adrenergic receptor and lead to high-level expression of uncoupling protein-1 (UCP1) on the inner membrane of mitochondria, which can burn glucose and fatty acids to produce heat through a process known as non-shivering thermogenesis.  Additionally, Lindeberg et al also taught that in the peripheral nervous system (PNS) the majority of sympathetic neurons are catecholaminergic and in order to limit Cre expression to catecholaminergic cells, one can utilize expression of tyrosine hydroxylase (TH) via the use of an endogenous TH promoter for generation of a Cre knockin mouse. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Towne et al, Jeong et al, Wu et al and Lindeberg et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified method resulting from the combined teachings of Towne et al, Jeong et al, Wu et al and Lindeberg et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Towne et al (US 2016/00300765; IDS) in view of Jeong et al (Molecular Metabolism 4:483-492, 2015) as applied to claims 1-4, 9-12 and 18 above, and further in view of Ryu et al (US 10,080,355).
The combined teachings of Towne et al and Jeong et al were presented above.  However, none of the cited references teach or suggest using a device mounted on the skin of the subject over BAT, wherein the device comprises one or more surface-mounted-device light-emitting device (SMD-LED) modules, a Transistor-transistor Logic (TTL) pulse generator, and a power supply.
Before the effective filing date of the present application (4/20/2017), Ryu et al already taught the use of a pulse generator with a TTL control box to control LEDs for light stimulation in an inducible animal model of stress in which a cell of the hypothalamic-pituitary-adrenal axis has been genetically modified to express one or more proteins that can be activated by light (Abstract; and particularly col. 22, lines 1-13).  
Accordingly, it would have been obvious for an ordinary skill in the art to further modify the combined teachings of Towne et al and Jeong et al by also utilizing a pulse generator with a TTL control box to control an array of LEDs in their device for non-invasive optogenetic stimulation in light of the teachings of Ryu et al as set forth above.  
An ordinary skill in the art would have been motivated to carry out the above modification because a pulse generator with a TTL control box to control LEDs for light stimulation has been successfully used by Ryu et al for light stimulation in an inducible animal model of stress. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Towne et al, Jeong et al, and Ryu et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified method resulting from the combined teachings of Towne et al, Jeong et al, and Ryu et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Rothermel et al (J. Neuroscience 33:15195-15206, 2013) disclosed transgene expression in target-defined neuron populations mediated by retrograde infection with adeno-associated viral vectors.
2.	Hankir et al (Cell Metabolism 24:31-40, 2016) reviewed a BAT-centric approach to the treatment of diabetes, including an overview of the central circuits modulated by cluco-regulatory hormones, temperature, and glucose itself, which converge on sympathetic preganglionic neurons and whose activation syphon circulating glucose into BAT/BeAT.
Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631